Citation Nr: 0829801	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  02-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1980 to September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico determined that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for the cause of the veteran's 
death had not been received.  

Following receipt of notification of that decision, the 
appellant perfected a timely appeal with respect to the 
continued denial of her claim.  In November 2003, the Board 
agreed that new and material evidence sufficient to reopen 
the previously denied claim for service connection for the 
cause of the veteran's death had not been received.  

The appellant appealed the Board's continued denial of her 
claim to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2006, the Court vacated the Board's 
decision and remanded the matter for further proceedings 
consistent with its opinion.  

Thereafter, the appellant appealed her case to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In April 2008, the Federal Circuit summarily 
affirmed the judgment of the Court.  Thereafter, the 
appellant's appeal was returned to the Board.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

VCAA notice letters furnished to the appellant in April 2002 
and August 2003 in the present case include a discussion of 
her cause of death claim but do not provide the specific type 
of notification required with the new and material evidence 
aspect of the issue on appeal.  A remand, therefore, is 
necessary to provide the veteran with proper VCAA notice with 
respect to the new and material issue on appeal.  See Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (any VCAA 
notice error is presumed prejudicial and it is VA's burden to 
rebut this presumption).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the appellant of 
the evidence and information necessary to 
reopen the claim; (2) notifies the 
appellant of the reasons for the April 
1994 Board denial (it was determined that 
the veteran's head injury during service 
and his service-connected schizophrenia 
were not implicated in his demise and that 
the positive etiology opinion was 
outweighed by the independent medical 
expert opinion); and (3) notifies the 
appellant of what specific evidence would 
be required to substantiate the element or 
elements needed to grant the veteran's 
service connection claim (i.e., 
nonduplicative and noncumulative medical 
evidence suggesting that the veteran's 
death was due to or hastened by injury or 
disease incurred in service or a service-
connected disability).  This notice is 
outlined by the Court in Kent, supra.  

2.  Following the completion of the above, 
re-adjudicate the issue of whether new and 
material evidence has been received 
sufficient to reopen a previously denied 
claim for service connection for the cause 
of the veteran's death.  If the decision 
remains in any way adverse to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

